21 Mich. App. 579 (1970)
175 N.W.2d 782
PEOPLE
v.
BROWN
Docket No. 6,715.
Michigan Court of Appeals.
Decided February 5, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James K. Miller, Prosecuting Attorney, and Wesley J. Nykamp, Chief Appellate Attorney, for the people.
Gordon A. Doherty, for defendant on appeal.
Before: V.J. BRENNAN, P.J., and R.B. BURNS and T.M. BURNS, JJ.
Application for leave to appeal pending.
R.B. BURNS, J.
Defendant was convicted by a jury of assault with intent to commit murder, MCLA § 750.83 (Stat Ann 1962 Rev § 28.278). On appeal he raises several objections to the proceedings below.
Defendant argues first that although the trial court sustained objections to certain hearsay testimony, the court committed reversible error by failing to order the jury to disregard this testimony, and by failing to order the testimony stricken from the record. The record discloses that the trial court was not requested by counsel to do these things. *581 Accordingly, we will not review its failure to do so upon appeal. People v. Bauman (1952), 332 Mich. 198; People v. Dobine (1963), 371 Mich. 593.
Defendant next asserts that the evidence was insufficient to sustain a verdict of guilty beyond a reasonable doubt. We have reviewed the record carefully, and conclude that the prosecution presented credible evidence of every element of the crime. That there were conflicts in the testimony does not concern us, as the jury was free to believe one witness as opposed to another. People v. Petrosky (1938), 286 Mich. 397; People v. Askar (1967), 8 Mich. App. 95.
Defendant urges that his conviction be overturned because the warrant for his arrest was issued upon the information and belief of the investigating police officer. We have said, however, that this is not of itself a ground for reversal. People v. Andriacci (1968), 11 Mich. App. 482; People v. Roney (1967), 7 Mich. App. 678.
Finally, defendant contends that he was denied the right to counsel at a showup after his arrest. We are certainly mindful of the questions this raises under United States v. Wade (1967), 388 U.S. 218 (87 S. Ct. 1926, 18 L. Ed. 2d 1149). However, on the facts of this case, where this objection is raised for the first time on appeal, where there was no attempt to introduce pretrial identification evidence at trial, and where there is overwhelming evidence that the in-court identifications of defendant had independent origins, we find no need to remand for further hearing.
Affirmed.
All concurred.